 



Exhibit 10.3
The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.
 
 
 
ASSET PURCHASE AGREEMENT
by and between

SYNTHON PHARMACEUTICALS, INC.
and

JDS PHARMACEUTICALS, LLC

relating to
Purchase Of PEXEVA® Product Line
Dated October 17, 2005
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page 1.   Definitions     1  
 
                    2.   Purchase and Sale of Purchased Assets     6  
 
                   
 
    2.1.     Purchase and Sale     6  
 
    2.2.     Inventory     6  
 
    2.3.     Retained Assets     7  
 
    2.4.     Delivery of Know-How     7  
 
    2.5.     Contracts and NDA     7  
 
    2.6.     Patent License     7  
 
    2.7.     Right to Use Equipment and Machinery     7  
 
                    3.   Purchase Price     8  
 
                   
 
    3.1.     Payments of Purchase Price     8  
 
    3.2.     Purchase Price Adjustment for Inventory     8  
 
    3.3.     Purchase Price Adjustment for Distribution Channel Inventory     8
 
 
    3.4.     Additional Fee     9  
 
                    4.   Representations and Warranties of Synthon     11  
 
                   
 
    4.1.     Organization; Standing     11  
 
    4.2.     Authorization; Binding Effect     11  
 
    4.3.     No Conflict; Consents     11  
 
    4.4.     Title to Purchased Assets; Liens and Encumbrances     11  
 
    4.5.     Claims; Litigation     11  
 
    4.6.     Product Intellectual Property     11  
 
    4.7.     Contracts     13  
 
    4.8.     Legal and Regulatory Compliance; Specifications     13  
 
    4.9.     Financial and Other Information     14  
 
    4.10.     Inventory     14  
 
    4.11.     Environmental Representation     14  
 
    4.12.     Employment Matters     15  
 
    4.13.     Full Disclosure     15  
 
                    5.   Representations and Warranties of JDS     15  
 
                   
 
    5.1.     Organization; Standing     15  
 
    5.2.     Authorization; Binding Effect     16  
 
    5.3.     No Conflict; Consents     16  
 
    5.4.     No Violation; Litigation or Regulatory Action     16  
 
    5.5.     Availability of Financing     16  
 
    5.6.     Disclosure     16  
 
    5.7.     Hart-Scott-Rodino Compliance     16  

i



--------------------------------------------------------------------------------



 



                                      Page
 
                    6.   Covenants of Synthon and JDS     16  
 
                   
 
    6.1.     Access     16  
 
    6.2.     Notice by Synthon; Statements by Synthon Representatives     17  
 
    6.3.     Chargebacks, Rebates and Returns     17  
 
    6.4.     Manufacturing Agreements     19  
 
    6.5.     Stability Programs; Complaints     19  
 
    6.6.     Safety Data     20  
 
    6.7.     Transition Services     20  
 
    6.8.     Regulatory Matters     20  
 
    6.9.     Offers of Employment     21  
 
    6.10.     Conduct Pending Closing     21  
 
    6.11.     Financial Statements     21  
 
    6.12.     Insurance     22  
 
    6.13.     Synthon Covenant Regarding the Trademarks     22  
 
    6.14.     Retained Asset Dispositions     22  
 
    6.15.     Prohibition on Assignment     22  
 
                    7.   Closing     22  
 
                   
 
    7.1.     Time and Place     22  
 
    7.2.     Conditions Precedent to JDS’s Obligations     22  
 
    7.3.     Conditions Precedent to Synthon’s Obligations     23  
 
    7.4.     Deliveries at Closing     24  
 
                    8.   Confidentiality and Cooperation; Non-Competition     25
 
 
                   
 
    8.1.     Confidential Information     25  
 
    8.2.     Confidentiality Obligation     25  
 
    8.3.     Cooperation     25  
 
    8.4.     Non-Competition     26  
 
                    9.   Further Assurances     26  
 
                    10.   Indemnification; Insurance     26  
 
                   
 
    10.1.     Indemnification Obligations of the Parties     26  
 
    10.2.     Limitations on Indemnification Liability     27  
 
    10.3.     Procedure for Indemnification     27  
 
    10.4.     Representation     28  
 
                    11.   Survival of Indemnification Obligations and Covenants
    28  
 
                    12.   Dispute Resolution     28  
 
                   
 
    12.1.     Negotiation     28  
 
    12.2.     Arbitration     28  
 
    12.3.     Interim Relief     28  

ii



--------------------------------------------------------------------------------



 



                                      Page
 
                    13.   Termination     28  
 
                   
 
    13.1.     Termination     28  
 
    13.2.     Survival     29  
 
                    14.   Specific Performance     29  
 
                    15.   Assignment     29  
 
                    16.   Choice of Law     29  
 
                    17.   Notices     29  
 
                    18.   Miscellaneous     30  
 
                   
 
    18.1.     Entire Agreement     30  
 
    18.2.     Amendment and Modification     30  
 
    18.3.     Severability     30  
 
    18.4.     Non-Disclosure     30  
 
    18.5.     Brokerage Indemnity     30  
 
    18.6.     Execution; Facsimile Signatures     30  

         
Schedule 1A & 1B
  —   Licensed Patents
Schedule 1C
  —   Patents
Schedule 1D
  —   Manufacturing Agreements
Schedule 1E
  —   Inventory Costs
Schedule 1F
  —   Equipment and Machinery
Schedule 3.3(a)
  —   Intentionally Deleted
Schedule 3.3(c)
  —   Intentionally Deleted
Schedule 4
  —   Exceptions
Schedule 4.6(a)
  —   Product Intellectual Property
Schedule 4.7
  —   Contracts
Schedule 4.10
  —   Inventory As of September 30, 2005
Schedule 4.12
  —   Employment Matters
Schedule 6.3(f)
  —   Synthon Returned Goods Policy
Schedule 7.2(f)
  —   Synthon Consents and Approvals
Schedule 7.3(e)
  —   JDS Consents and Approvals
 
       
Exhibit A
  —   Form of Transition Services Agreement
Exhibit B
  —   Form of Pledge and Security Agreement
Exhibit C
  —   Form of License
Exhibit D
  —   Form of Supply Agreement
Exhibit E
  —   Form of Guaranty

iii



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     ASSET PURCHASE AGREEMENT (“Agreement”) dated this 17th day of October, 2005
by and between SYNTHON PHARMACEUTICALS, INC., a North Carolina corporation
having its principal offices at 9000 Development Drive, Research Triangle Park,
North Carolina 27709 (“Synthon”) and JDS PHARMACEUTICALS, LLC, a Delaware
limited liability company having its principal offices at 122 East 42nd Street,
41st Floor, New York, New York 10168 (“JDS”).
R E C I T A L S:
     A. Synthon owns the proprietary rights to a pharmaceutical product
manufactured, marketed and sold by or on behalf of Synthon under the trademark
“PEXEVA®” (as more fully defined herein).
     B. JDS desires to purchase certain assets relating to the Product (as more
fully defined in Section 1, the “Purchased Assets”) from Synthon for purposes of
marketing and selling the Product in the Territory (as defined herein), and
Synthon has agreed to sell the Purchased Assets to JDS, all in accordance with,
and subject to, the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions hereinafter set forth, and good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     1. Definitions. As used herein, the following terms shall have the
respective meanings set forth below:
          “Additional Fee” shall have the meaning set forth in Section 3.4 (a).
          “Additional Fee Aggregate Minimum” shall have the meaning set forth in
Section 3.4 (d).
          “Additional Fee Credit” shall have the meaning set forth in
Section 3.4 (f).
          “Additional Fee Expiration Date” shall mean the last date on which
U.S. Patent No. 5,874,447 or any divisional thereof (provided such divisional is
listed in the FDA publication entitled “Food and Drug Administration Center for
Drug Evaluation and Research Approved Drug Products with Therapeutic Equivalent
Evaluations” with respect to the Product (the “Orange Book”)) expires (including
any patent term extension).
          “Additional Fee Period” shall mean the period commencing on the
Closing Date and ending on Additional Fee Expiration Date or such earlier date
as there has been a judicial finding of invalidity of U.S. Patent No. 5,874,447
and all divisionals thereof (provided such divisionals are listed in the Orange
Book with respect to the Product) as to which no appeal has or can be taken.
          “Affiliate” shall mean any person or legal entity controlling,
controlled by or under common control with the person with respect to whom such
status is at issue and shall include, without limitation, any corporation 50% or
more of the voting power of which (or other comparable ownership interest for an
entity other than a corporation) is owned, directly or indirectly, by a party
hereto or any corporation, person or entity which owns 50% or more of such
voting power of a party hereto. With respect to Synthon, the term “Affiliate”
shall include, but not be limited to, Synthon Holding BV, Synthon BV, Synthon
BCT Technologies, LLC and Synthon IP Inc.

1



--------------------------------------------------------------------------------



 



          “API” shall mean the compound generally referred to as paroxetine
mesylate.
          “Average Selling Price” shall mean ***.
          “Average Wholesaler Inventory” shall have the meaning specified in
Section 3.3(a).
          “Chargebacks” shall mean discounts or rebates provided in the form of
chargeback and similar payments to wholesalers or other distributors in
connection with the Product.
          “Closing” shall have the meaning set forth in Section 7.1.
          “Closing Date” shall have the meaning set forth in Section 7.1.
          “Closing Wholesaler Inventory” shall have the meaning specified in
Section 3.3(b).
          “Confidential Information” shall have the meaning set forth in
Section 8.1.
          “Contracts” shall mean all contracts, agreements, arrangements or
understandings, to the extent directly related to the Purchased Assets or the
Product in the Territory or related to the synthesis or manufacture of the
Product or any component thereof anywhere in the world to the extent exclusively
related to the marketing, sale, offer for sale, distribution, or use of the
Product in the Territory as set forth on Schedule 4.7. Contracts shall include,
without limitation, contracts or arrangements relating to the sale, use or
marketing of the Product in the Territory (including agreements with managed
care organizations and hospitals to the extent specifically related to the
Product in the Territory) and shall include the Manufacturing Agreements and
shall include contracts, agreements, arrangements or understandings relating to
the synthesis or manufacture of the Product or any component thereof executed or
to be performed outside of the Territory which relate to the marketing, sale,
offer for sale, distribution or use of the Product in the Territory.
          “Credits” shall mean credits, utilization based rebates (other than
Medicaid rebates), reimbursements, and similar payments to buying groups,
managed care organizations and benefit managers, insurers and other institutions
in connection with the Product.
          “Damages” shall have the meaning set forth in Section 10.1.
          “Dollars” or “$” shall mean U.S. dollars.
          “Encumbrance” shall mean any mortgage, pledge, security interest, deed
of trust, lease, lien, adverse claim (including any claim of adverse ownership),
levy, charge, easement, right of way, covenant, restriction, or other
encumbrance, third-party right or retained right of any kind whatsoever, or any
conditional sale or title retention agreement or other agreement to give any of
the foregoing in the future.
          “Environmental Law” shall have the meaning set forth in Section 4.11.
          “ERISA” and “ERISA Plans” shall have the respective meanings assigned
to those terms in Section 4.12.
          “FDA” shall mean the United States Food and Drug Administration or any
successor agency having a similar jurisdiction and the corresponding regulatory
agency in Canada.
          “Federal Program” shall have the meaning set forth in Section 6.3(d).

2



--------------------------------------------------------------------------------



 



          “Financial Data” shall have the meaning set forth in Section 4.9.
          “Indemnifying Party” shall have the meaning set forth in
Section 10.1(c).
          “Indemnitee” shall have the meaning set forth in Section 10.1(c).
          “Inventory” shall mean all saleable inventory of Product with at least
twelve (12) months of remaining shelf-life as of the Closing in finished form
(and whether in bulk tablet or final packaged form) and inventory of finished
samples which comply with the NDA on hand at Synthon as of the Closing.
          “Inventory Cost” with respect to a unit of Inventory shall mean
Synthon’s inventory cost determined in accordance with US GAAP. Schedule 1E sets
forth a schedule of Inventory Cost for units of Inventory.
          “JDS Know-How” shall have the meaning set forth in the last sentence
of the definition of “Know-How” below.
          “Know-How” shall mean all methods, processes, techniques,
compositions, technology, information, data, results of tests, studies,
statistical and other analyses and expertise, whether patented or unpatented to
the extent related to the Product in the Territory or to the extent related to
the synthesis or manufacture of the Product or any component thereof anywhere in
the world to the extent exclusively related to the marketing, selling, offering
for sale, distributing or using the Product in the Territory, now in possession
of Synthon or an Affiliate of Synthon, which are at the time of the Closing used
in development, formulation, manufacture of the Product. Know-How shall include,
without limitation, pharmacology, toxicology, drug stability, manufacturing and
formulation methodologies and techniques, clinical and non clinical safety and
efficacy studies, marketing studies and absorption, excretion, metabolism
studies, quality control and quality assurance, and all tangible manifestations
thereof, subject to Synthon’s rights to retain a copy of documents set forth in
the definition of “Purchased Assets” below. To the extent any of such
information, technology or know-how has applicability to products other than the
Product in the Territory or other than to the synthesis or manufacture of the
Product or any component thereof anywhere in the world to the extent exclusively
related to the marketing, selling, offering for sale, distribution or use of the
Product in the Territory, the assignment of Know-How hereunder shall be limited
to the grant of a fully paid, exclusive (with respect to the Territory),
perpetual license to use such information, technology or know-how only to the
extent related to the Product. “JDS Know-How” shall mean any such Know-How now
or hereafter possessed by JDS which would be defined in this Section if
possessed or developed by Synthon.
          “Law” shall mean all applicable laws (including, without limitation,
the Federal Food, Drug and Cosmetic Act, as amended, corresponding Canadian law
and other national, state, provincial and local laws) governing the manufacture,
marketing, advertising, distribution and sale of the Product or any other
obligations of the parties thereunder, including regulations promulgated
thereunder.
          “Licensed Patents” shall mean
          (a) each claim of each patent of Synthon or any Affiliate listed on
Schedule 1A and Schedule 1B;
          (b) each claim of each patent issuing from or on each patent
application listed on Schedule 1A and Schedule 1B; and

3



--------------------------------------------------------------------------------



 



          (c) each claim of each application for letters patent which has been
filed by or assigned to Synthon, or any of its Affiliates, as the case may be,
and each claim of each patent issuing from or on any such application, claiming
the Product or methods for making or using the Product and in each case
(including subsections (a) and (b) above) including extensions, continuations,
continuations-in-part, reissues and divisions thereof, and any other patents or
patent applications relating to any form or derivative of paroxetine, including,
but not limited to, salts, esters, chelates, enantiomers, diastereoisomers,
prodrugs and metabolites.
          For purposes of this definition only, the term “Product” shall be
deemed to include any form or derivative of paroxetine, including but not
limited to, salts, esters, chelates, enantiomers, diastereoisomers, prodrugs and
metabolites. From and after the date hereof, from time to time as appropriate,
Synthon shall update Schedules 1A and 1B to reflect any additional patents and
patent applications which fall within the scope of subsection (c) above.
          “Manufacturing Agreements” shall mean the contracts and agreements
identified on Schedule 1D relating to the formulation, manufacture, packaging,
testing, validation, storage or shipment of the Product or any component
thereof.
          “Marketing Authorization” shall mean the approval by a Regulatory
Authority permitting the marketing, sale and distribution (and, if applicable,
pricing and reimbursement) of the Product within the Territory, including,
without limitation, the NDA.
          “Marketing Information” shall have the meaning set forth in
Section 4.9.
          “Marketing Materials and Data” shall mean all physician lists,
customer lists, marketing studies, market research materials, advertising and
promotional materials, other similar information and data, including without
limitation, records of sales and cost data for the immediate three (3) years
preceding the Closing, to the extent pertaining to the marketing or distribution
of the Product in the Territory which items are in the possession or control of
Synthon or any of its Affiliates, promotional booths and displays, and all
equipment and other materials used in connection with the sale or promotion of
the Product whether or not located at Synthon’s offices.
          “NDA” shall mean a New Drug Application including amendments and
supplements thereto approved by the FDA in respect of the marketing of the
Product in the United States and all corresponding applications and approvals in
Canada.
          “Net Sales” of the Product for a period following the Closing shall
mean the gross proceeds from sales of the Product in the Territory by JDS and
its Affiliates or permitted licensees to unaffiliated third parties, less
(i) allowances for returns and discounts given to customers, including, without
limitation, discounts made by means of rebates, Chargebacks or contract
administration fees with customers that are directly related to sales of Product
in the Territory (and including rebates or other payments required to be paid to
governmental entities in connection with sales of Product in the Territory
pursuant to the Omnibus Budget Reconciliation Act of 1990 and similar or other
Federal or state legislation or programs) and (ii) any taxes or duties included
in gross invoice amounts. For purposes of the definition of Net Sales, the term
“Product” shall include all products marketed by JDS or a permitted licensee
within the Territory which contain paroxetine mesylate. The Net Sales shall be
calculated in accordance with US GAAP.
          “Patents” shall mean:
          (a) each claim of each patent of Synthon or any Affiliate listed on
Schedule 1C; and

4



--------------------------------------------------------------------------------



 



          (b) each claim of each patent issuing from or on each patent
application listed on Schedule 1C.
          “Product” shall mean any pharmaceutical product containing paroxetine
mesylate in all dosage forms and formulations, including, without limitation,
the pharmaceutical product known as Pexeva® paroxetine mesylate approved for
marketing in the United States pursuant to NDA 21-299, whether sold under the
“Pexeva®” trademark, any other brand name or as a generic product.
          “Product Intellectual Property” shall mean any and all of the
following intellectual property rights now owned or controlled (including,
without limitation, by means of in-license) by Synthon or any Affiliate to the
extent used in the development, manufacture, sale, use, marketing and
distribution of the Product in the Territory or to the extent used in the
synthesis or manufacture of the Product or any component anywhere in the world
to the extent exclusively related to the marketing, sale, offer to sell,
distribution or use of the Product in the Territory, or in obtaining Marketing
Authorizations: (i) Patents (other than those listed in Schedules 1A and 1B
which are addressed as “Licensed Patents” in Section 2.6); (ii) Know-How;
(iii) copyrights in any copyrightable Marketing Material and Data; and
(iv) Trademarks, proprietary rights to universal resource locators (URLs),
websites and web pages to the extent exclusively related to the Product within
the Territory.
          “Purchase Price” shall mean the consideration as further defined in
Section 3.1 below paid by JDS to Synthon for the transfer of Synthon and it
Affiliates’ entire right, title, and interest in the Product in the Territory
and with respect to the synthesis and manufacture of the Product or any
component thereof anywhere in the world to the extent exclusively related to the
marketing, sale, offer for sale, distribution or use of the Product in the
Territory.
          “Purchased Assets” shall mean the following: (i) the Product
Intellectual Property; (ii) the license to the Licensed Patents referred to in
Section 2.6, (iii) all outstanding orders relating to the Product in the
Territory and Contracts; (iv) the Inventory (but only to the extent JDS has
elected to acquire Inventory at Closing pursuant to Section 2.2); (v) the
Marketing Material and Data; (vi) the NDA; (vii) all rights or claims of Synthon
or any Affiliate in respect to any of the foregoing against any third party
including, without limitation, any prior owner of Product Intellectual Property
but excluding any right of Synthon to receive payment for Product shipped prior
to Closing; (viii) a nonexclusive right to use all Synthon equipment and
machinery located at facilities where Product is manufactured (as set forth on
Schedule 1F, which Schedule includes the location of such equipment and
machinery) as long as JDS is manufacturing Product at such facility and in
accordance with the further provisions set forth in Section 2.7; and (ix) all
goodwill relating to any of the above. Synthon may retain a copy of all
documents or materials included in the Purchased Assets for archival purposes,
for purposes of fulfilling its obligations under this Agreement and under
applicable Law and to the extent such documents or materials include or relate
to Retained Assets (as hereinafter defined).
          “Quarter” shall mean the calendar quarterly periods ending March 31,
June 30, September 30 and December 31.
          “Regulatory Authority” shall mean any governmental regulatory
authority involved in the granting of approvals for the manufacture, sale,
marketing, reimbursement or pricing of the Product (including, without
limitation, the FDA) in the Territory.
          “Retained Assets” shall mean all assets of Synthon of any type,
nature, status or description whatsoever, other than the Purchased Assets. For
purposes of clarity and not of limitation, “Retained Assets” shall include
(i) any Synthon intellectual property other than Product Intellectual Property
and (ii) plant, equipment and fixed assets of Synthon other than as expressly
included in the Purchased Assets.

5



--------------------------------------------------------------------------------



 



          “Security Agreement” shall have the meaning set forth in
Section 3.1(b).
          “Specifications” shall have the meaning set forth in Section 4.8.
          “Supply Agreement” shall mean that certain supply agreement to be
entered into between Synthon and JDS on the Closing Date whereby Synthon has
agreed to supply JDS with certain quantities of API and Inventory from time to
time pursuant to the terms of such agreement in form and substance as annexed
hereto as Exhibit D.
          “Territory” shall mean the United States and Canada.
          “Threshold Loss Amount” shall have the meaning set forth in
Section 10.2(a).
          “Trademarks” shall mean the trademarks set forth on Schedule 4.6(a),
including all goodwill associated therewith.
          “Transition Period” shall mean a period not to exceed ninety (90) days
from the Closing during which time Synthon will assist JDS with certain defined
services more fully set forth in the Transition Services Agreement.
          “Transition Services” shall mean the services provided by Synthon
during the Transition Period under the Transition Services Agreement.
          “Transition Services Agreement” shall mean that certain transition
services agreement entered into between Synthon and JDS on the Closing Date
whereby Synthon will provide the Transition Services to JDS during the
Transition Period in form and substance as annexed hereto as Exhibit A.
          “United States” shall mean the United States of America, and its
territories and possessions, including Puerto Rico irrespective of its political
status.
          “US GAAP” shall mean generally accepted accounting principles that are
in effect in the United States.
     2. Purchase and Sale of Purchased Assets.
          2.1. Purchase and Sale. Subject to the terms and conditions of this
Agreement, at the Closing, Synthon shall sell, transfer, convey, assign and
deliver, or cause to be sold, transferred, conveyed, assigned and delivered, to
JDS, free and clear of all Encumbrances, and JDS, or any assignee or Affiliate
of JDS, shall purchase, acquire and accept from Synthon (and, to the extent
applicable, Affiliates of Synthon) all of Synthon’s (and, if applicable, its
Affiliates’) right, title and interest in and to the Purchased Assets.
          2.2. Inventory. Prior to the Closing Date, the Parties shall cooperate
to provide information to JDS as to Inventory (including lot numbers, dosage
strengths and dating) which Synthon reasonably expects to have available as of
the Closing Date. At least two (2) business days prior to the Closing Date, JDS
will provide Synthon with a written notice of Inventory which JDS intends to
purchase at closing (the “Inventory Notice). Promptly following receipt of the
Inventory Notice, and in any event no later than, the business day prior to the
Closing, Synthon shall provide JDS with written notice based

6



--------------------------------------------------------------------------------



 



on the Inventory Notice indicating the number of lots of Inventory with at least
18 months left before expiration that it will have available at Closing,
including specific dosage strengths and dating information (the “Closing
Inventory”). JDS may elect, but shall not be obligated, to purchase some or all
of the Closing Inventory at Inventory Cost. By notice to Synthon delivered at
the Closing, JDS will indicate which lots of inventory are to be included in the
Purchased Assets. Synthon shall deliver at Closing a Certificate stating that
the Closing Inventory delivered to JDS as part of the Purchased Assets conforms
to the description of the Closing Inventory (e.g., the number of lots, dosage
strengths and dating) set forth on the JDS Inventory Notice. To the extent JDS
has so elected to purchase Inventory at Closing, the cash portion of the
Purchase Price payable pursuant to Section 3.1 will be increased as provided by
Section 3.2. Any remaining Inventory may be purchased by JDS from time to time
pursuant to the Supply Agreement, provided, however, Inventory with less than
twelve (12) months before expiration may be donated to accredited or recognized
charitable organizations by Synthon outside of the Territory (subject to JDS
prior written consent and provided the recipient agrees in writing not to export
the Inventory to the Territory) or destroyed by Synthon. To the extent that
Inventory purchased by JDS at Closing or pursuant to the Supply Agreement is not
sold in the ordinary course, JDS may return to Synthon remaining Inventory with
less than twelve (12) months left before expiration for a full refund, which JDS
may obtain by offsetting the amount thereof against payments due to Synthon
pursuant to 3.4 below, or to any other payments due to Synthon pursuant to this
Agreement or the Supply Agreement.
          2.3. Retained Assets. Notwithstanding anything contained in this
Agreement to the contrary, from and after the Closing, Synthon shall retain all
of its right, title and interest in and to the Retained Assets. Notwithstanding
the foregoing, except as expressly provided elsewhere in this Agreement, Synthon
shall retain no interest, royalty or intellectual property rights relating to
the Product in the Territory or relating to the synthesis or manufacture of the
Product or any component thereof anywhere in the world to the extent exclusively
related to the marketing, selling, offering for sale, distribution or use of the
Product in the Territory.
          2.4. Delivery of Know-How. As described herein, Synthon shall disclose
to JDS any Know-How in its possession on the Closing Date relating to the
Product in the Territory or with respect to the synthesis or manufacture of the
Product or any component thereof anywhere in the world to the extent exclusively
related to the marketing, sale, offer for sale, distribution or use of the
Product in the Territory and shall deliver to JDS at the Closing all tangible
manifestations thereof, subject to the rights of Synthon to retain copies
provided herein. From and after the Closing Date, Synthon shall continue to
cooperate with JDS, as JDS may from time to time reasonably request, in order to
more fully convey the Know-How to JDS.
          2.5. Contracts and NDA. Subject only to the provisions of the
Transition Services Agreement and as set forth below, JDS will assume the
obligations under the Contracts and the NDA to the extent arising from and after
the Closing.
          2.6. Patent License. At the Closing, Synthon shall grant to JDS a
fully paid-up, perpetual license in form and substance as set forth on
Exhibit C.
          2.7. Right to Use Equipment and Machinery. In connection with and
during the term of the grant by Synthon to JDS of the non-exclusive right to use
the equipment and machinery listed on Schedule 1E included in the Purchased
Assets, Synthon agrees that it shall not remove or relocate any of such
equipment or machinery from its current location or use or authorize the use of
any such equipment or machinery in any manner which would prevent or delay the
use thereof by JDS for the manufacture of Product. To the extent Synthon uses or
grants a licensee the use of any of the equipment or machinery for any purpose,
any incremental costs incurred in connection with the use of such equipment or
machinery for the manufacture of Product, including but not limited to costs
associated with cleaning or validation of the equipment and machinery, shall be
for Synthon’s account.

7



--------------------------------------------------------------------------------



 



     3. Purchase Price.
          3.1. Payments of Purchase Price. As full consideration for the
Purchased Assets, JDS shall pay or cause to be paid to Synthon the following
separate and distinct payments which together constitute the Purchase Price (the
“Purchase Price”):
          (a) US $10,000,000, subject to adjustment as set forth in Sections 3.2
and 3.3 below, to be paid by wire transfer of immediately available funds on the
Closing Date to an account designated by Synthon in writing;
          (b) US $2,000,000 on each of December 31, 2007 and December 31, 2008
plus (i) $1,000,000 if Net Sales during the calendar year ending on the date of
such payment equal or exceed US $7,000,000 but are less than US $8,000,000 or
(ii) $2,000,000 if Net Sales during the calendar year ending on the date of such
payment equal or exceed US $8,000,000. Any additional payment pursuant to
subclauses (i) or (ii) of this Section shall be paid by wire transfer on the
last business day of the first calendar quarter of the year immediately
following the calendar year in respect of which such payment became due. At the
Closing, JDS and Synthon will execute and deliver a security agreement in
substantially the form and substance as annexed hereto as Exhibit B (the
“Security Agreement”) pursuant to which JDS will provide collateral security to
Synthon for the payments contemplated by this subsection (b) in accordance with
the terms and conditions therein set forth. JDS reserves the right to prepay all
or any portion of the Purchase Price provided by this Section 3.1(b) at any time
on or after the Closing. The parties agree that any such prepayment will be
discounted at a rate of 9.75% per annum from the original due date of the
payment to the date of payment prepaid based on the number of days in such
period, determined in the inverse order of maturity. Notwithstanding the
foregoing, any prepayment which does not include payment with respect to amounts
which may become due pursuant to subclauses (i) or (ii) above will not discharge
the obligation to make any such payments as they otherwise become due and
payable;
          (c) US $1,250,000, payable with respect to each of the first two
calendar years, if any, from 2007 through 2017, inclusive, as to which annual
Net Sales equal or exceed US $10,000,000. Each such payment shall be paid by
wire transfer on the last business day of the first calendar quarter of the year
immediately following the calendar year in respect of which such payment became
due. In the event one or both of the payments provided by this subsection does
not accrue before January 1, 2009, any of such payments which subsequently
become due shall be increased by a factor of 5% per annum commencing on
January 1, 2009; and
          (d) US $5,000,000, payable with respect to the first calendar year, if
any, from the Closing through and including 2017, as to which annual Net Sales
equal or exceed US $30,000,000. Such payment shall be made by wire transfer on
or before the last business day of the first calendar quarter of the year
immediately following the calendar year in respect of which such payment became
due.
          3.2. Purchase Price Adjustment for Inventory. To the extent JDS has
elected to purchase Inventory as of the Closing Date, the Purchase Price payment
pursuant to Section 3.1(a) shall be increased by an amount equal to the product
of (i) the number and type of units of Inventory purchased multiplied by
(ii) the Inventory Cost for each such Unit.
          3.3. Purchase Price Adjustment for Distribution Channel Inventory. In
addition to the adjustment provided by Section 3.2 and whether or not JDS has
elected to purchase Inventory at the

8



--------------------------------------------------------------------------------



 



Closing, the Purchase Price payable pursuant to Section 3.1(a) shall be adjusted
to reflect Inventory of Product sold by Synthon prior to the Closing and then
held by wholesalers or other distributors in accordance with the following
provisions of this Section:
          (a) Synthon and JDS agree that the average quantities of Product
historically maintained by wholesalers in the Territory or to the extent
exclusively maintained for sale, offer for sale, distribution or use in the
Territory (the “Average Wholesaler Inventory”) is *** bottles.
          (b) Prior to the Closing, Synthon shall obtain and disclose to JDS
inventory reports from McKesson, Amerisource Bergen, and Cardinal, which reports
provide information as to wholesaler inventory and in-transit in-bound
quantities of Product as of the most recent practicable date prior to the
Closing Date (the “Closing Wholesaler Inventory”). The parties agree that the
sum of the McKesson, Amerisource Bergen, and Cardinal inventory reports shall be
deemed to constitute eighty-five percent (85%) of the Closing Wholesaler
Inventory.
          (c) In the event the Closing Wholesaler Inventory exceeds the Average
Wholesaler Inventory, the Purchase Price payable pursuant to Section 3.1 (as
adjusted, to the extent required, by Section 3.2) shall be reduced by an amount
equal to the product of (i) the number of bottles by which the Closing
Wholesaler Inventory exceeds the Average Wholesaler Inventory and (ii) the
Average Selling Price.
          3.4. Additional Fee.
          (a) As part of the Purchase Price delivered in consideration for the
Purchased Assets, and in addition to the amounts set forth in Section 3.1
hereof, JDS shall pay Synthon $.075 for each tablet of the Product or any
product containing paroxetine mesylate as an active ingredient that is sold for
commercial distribution by JDS, its agents or Affiliates (the “Additional Fee”)
during the Additional Fee Period. For purposes of clarification, no Additional
Fee shall be attributed to the Product or any product containing paroxetine
mesylate as an active ingredient distributed as samples or held in inventory by
JDS, its agents or Affiliates. Additional Fee shall be payable Quarterly within
45 days of the end of the Quarter to which each payment relates. Each payment of
Additional Fee shall be accompanied by a statement setting forth the number of
tablets sold by JDS, its agent or Affiliate for the Quarter.
          (b) Subject to sections (c), (e) and (f) below, in the event the
Additional Fee payments for a calendar year are less than $350,000, JDS shall
pay Synthon the difference between the total Additional Fee paid with respect to
such calendar year and $350,000, which amount shall be paid together with the
Additional Fee payment for the first Quarter of the following calendar year.
          (c) In the event the Additional Fee payments for any calendar year are
in excess of $350,000, the excess shall be applied to reduce the annual minimum
Additional Fee obligation for the next (and subsequent) calendar years until
such entire excess has been so applied.
          (d) JDS’s total payments of Additional Fees to Synthon with respect to
sales of the Product or any product containing paroxetine mesylate as an active
ingredient during the Additional Fee Period shall equal at least the Additional
Fee Aggregate Minimum (as defined below). The Additional Fee Aggregate Minimum
shall be equal to $10,000,000, provided however, if the Additional Fee Period
ends prior to the Additional Fee Expiration Date, the Additional Fee Aggregate
Minimum shall be adjusted to equal $10,000,000 multiplied by a fraction, the
numerator of which is the number of months in the Additional Fee Period and the
denominator of which shall be the number of months from the Closing Date until
June 10, 2017. In the event payments of Additional Fee pursuant to this Section
during the Additional Fee Period are less than the Additional Fee Aggregate
Minimum, JDS shall pay the

9



--------------------------------------------------------------------------------



 



difference between the total Additional Fee paid and the Additional Fee
Aggregate Minimum within 45 days of the Additional Fee Period. JDS reserves the
right to prepay the amount of any Additional Fee Aggregate Minimum remaining due
(after taking into account all previous payments of Additional Fee) at any time
on or after Closing. The parties agree that any such prepayment will be
discounted at a rate of 9.75% per annum from June 10, 2017 to the date of
payment prepaid based on the number of days in such period. The prepayment of
the Additional Fee Aggregate Minimum shall constitute payment in full of all
obligations pursuant to this Section 3.4 and no further payments of Additional
Fee shall be due thereafter.
          (e) With respect to the partial calendar years at the beginning and
the end of the Additional Fee Period, that is (i) the period from the Closing
Date until the end of the first Calendar Year and (ii) the period from January 1
of the final year of the Additional Fee Period and the last day of the
Additional Fee Period, (assuming the last day is prior to December 31 of the
final year of the Additional Fee Period) the minimum threshold amount described
in Section 3.4(b) shall be adjusted downward on a pro rata basis. For example,
if there are only 292 days in a partial calendar year, the minimum Additional
Fees for such period shall be $280,000.
          (f) To the extent that JDS has purchased Inventory, excluding samples,
from Synthon as of the Closing Date pursuant to Section 3.2 above, a credit in
the amount of $.075 times each Tablet included in the purchased Inventory,
excluding samples, (the “Additional Fee Credit”) shall be applied (i) to reduce
any Additional Fee payment required pursuant to Section 3.4 (a) as such
Additional Fee becomes due and payable until the entire Additional Fee Credit
has been so applied and (ii) to reduce the $350,000 Additional Fee minimum
payable pursuant to Section 3.4(b) until the entire Additional Fee Credit has
been so applied, provided, however, the Additional Fee Credit shall not be
applied to reduce the $10,000,000 total Additional Fee Aggregate Minimum payable
pursuant to Section 3.4(d).
          (g) JDS shall maintain accurate books and records for a period of no
less than three years from the periods covered reflecting commercial sales of
Product during the Additional Fee Period, which books and records shall be
available for audit and inspection by Synthon or an independent auditing firm to
which JDS has no reasonable objection from time to time upon reasonable advance
notice solely for purposes of verifying the amount of Additional Fees and other
payments due under this Agreement. In the event any such audit discloses that
Additional Fee payments or other payments were underpaid by 5% or more with
respect to any consecutive six (6) month period, JDS shall reimburse Synthon for
the reasonable cost of the audit and shall be liable for interest equivalent to
1% compounded monthly of the aggregate amount of the discrepancy from the date
such payments were due.
          3.5. Adjustments upon Transfer. Unless otherwise waived by means of a
written waiver by Synthon, JDS shall not assign, transfer or exclusively license
(whether by means of a sale of substantially all of JDS’s business or assets, or
by merger, stock sale or similar corporate reorganization) its rights to the
Product to any third party other than an Affiliate unless, effective with
closing of any such transaction, all Purchase Price provided by Section 3.1(b)
(except to the extent of additional payments pursuant to subclause (i) or
(ii) thereof not yet due, which will be treated in accordance with the further
provisions of this Section) and the Additional Fee Aggregate Minimum provided by
Section 3.4(d) and not yet payable as of such date, shall have been paid to
Synthon, provided that each such payment shall be discounted at a rate of 9.75%
per annum from the original due date of the payment to the date of payment
prepaid based on the number of days in such period, determined in the inverse
order of maturity. The prepayment of the Additional Fee Aggregate Minimum shall
constitute payment in full of all obligations pursuant to Section 3.4 and no
further payments of Additional Fee shall be due thereafter. In addition, JDS
shall be required to cause the purchaser or transferee of JDS’s rights to the
Product to assume in writing for the benefit of Synthon the obligation to make
all other payments pursuant to Section 3.1 as and when such payments would
otherwise become due and payable hereunder. In the event the purchaser or
transferee of JDS’s rights to the Product defaults in any payment obligation
pursuant to Section 3.1,

10



--------------------------------------------------------------------------------



 



JDS shall remain liable for the full amount of such obligation until such time
as the amount is paid in full and shall promptly, and in no event later than
ninety (90) days, remit such payment to Synthon upon receipt of a notice of
payment default on the part of such purchaser or transferee. JDS agrees to
provide notice to Synthon of the pendency of any transaction referred to in this
Section 3.5 as promptly as practicable in advance of the closing of any such
transaction.
     4. Representations and Warranties of Synthon. Except as otherwise disclosed
on Schedule 4 (Exceptions) (which Schedule indicates the section to which each
exception relates), Synthon hereby represents and warrants to JDS as follows:
          4.1. Organization; Standing. Synthon is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and has the corporate power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.
          4.2. Authorization; Binding Effect. The execution and delivery by
Synthon of this Agreement, the performance by Synthon of its obligations
hereunder and the consummation by Synthon of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of Synthon.
This Agreement has been duly executed and delivered by a duly authorized
representative of Synthon and constitutes the valid and legally binding
obligation of Synthon enforceable against Synthon in accordance with its terms.
          4.3. No Conflict; Consents. The execution, delivery and performance of
this Agreement by Synthon do not (a) violate or result in the breach of,
constitute a default under, or accelerate the performance required by, any term
of any covenant, agreement or understanding to which Synthon or any Affiliate is
a party, or any judgment, order, decree, law, rule or regulation to which
Synthon or any Affiliate is subject or (b) require the consent or agreement of
any third party (including governmental bodies).
          4.4. Title to Purchased Assets; Liens and Encumbrances. Synthon or an
Affiliate has, and on the Closing Date will have, good title to the Purchased
Assets, free and clear of all Encumbrances whatsoever. Synthon’s disclosure and
delivery of the Product Intellectual Property, including Know-How, prior to, on
or after the Closing Date to JDS in the manner contemplated hereby will not
violate the rights of any third party.
          4.5. Claims; Litigation. There is no action, arbitration, or other
legal or administrative proceeding, pending, or, to the knowledge of Synthon,
threatened, against Synthon or any Affiliate pertaining to the Product or the
Purchased Assets (including, without limitation, claims in the nature of product
liability or patent or other intellectual property infringement), no claims by
any individual named on Schedule 4.12 against Synthon, and, to the best of
Synthon’s knowledge, no governmental investigation pertaining to any of the
foregoing is pending or threatened, in each such case in any country. Synthon
has in good faith made available to JDS all of its files and the files of each
Affiliate relating to the Purchased Assets and has delivered true and complete
copies thereof to JDS, all communications with regulatory authorities in the
Territory with respect to the Product (except for purely ministerial,
non-substantive communications).
          4.6. Product Intellectual Property.
          (a) Schedule 4.6(a) constitutes a true and correct list of all Product
Intellectual Property (inclusive of such properties as are owned, or in-licensed
by Synthon or any Affiliate or presently used by Synthon or its Affiliates).
Synthon or an Affiliate owns all right, title and interest in

11



--------------------------------------------------------------------------------



 



and to all of the Synthon or Affiliate owned properties, and the full right and
interest in and to the in-licensed properties, and is legally entitled to
transfer to JDS, all of the Product Intellectual Property. Such transfer to JDS
is free and clear of all Encumbrances (for all properties) and free of license
or royalty obligations to any third party whatsoever (other than those
designated as in-licensed, in which case any royalty or other obligation of
Synthon or any Affiliate to any third party is separately identified and
disclosed on Schedule 4.6(a)) and free of all license or royalty obligations to
any party other than the identified licensor and obligations for in-licensed
properties identified on Schedule 4.6(a). No third party (including, for this
purpose, directors, officers, employees or other consultants to or agents for
Synthon or any Affiliate) has any legal or beneficial interest in the Product
Intellectual Property or any right to restrict, limit or terminate any of
Synthon’s or its Affiliates’ rights to the Product Intellectual Property.
          (b) All necessary registration, maintenance and renewal fees due in
connection with such Product Intellectual Property have been paid through the
Closing Date and all necessary documents and certificates in connection with
such Product Intellectual Property have been filed with the relevant patent,
copyright or other governmental or Regulatory Authorities for the purposes of
maintaining such Product Intellectual Property.
          (c) Synthon does not know of any reasonable basis for anyone to assert
that the manufacture, importation, sale, marketing, promotion or use of the
Product infringes or misappropriates the intellectual property rights of any
third party in the Territory, or anywhere in the world with respect to Purchased
Assets to the extent utilized by Synthon for purpose of making, using, selling,
offering to sell, or distributing the Product in the Territory or synthesizing
or making the Product anywhere in the world to the extent exclusively related to
the marketing, sale, offer for sale, distribution or use of the Product in the
Territory, and has not received any notice from any person of any claims of
infringement or misappropriation with respect thereto. Other than the patent
interference proceedings with GlaxoSmithKline described further on Schedule 4
that were resolved in Synthon’s favor, no claim of ownership, infringement or
invalidity adverse to the ownership or use by Synthon or any Affiliate of any of
the Product Intellectual Property (including without limitation, any such claim
by any shareholder, officer, director, manager, employee, consultant or agent of
Synthon or any Affiliate) has been asserted nor does Synthon know of any
reasonable basis for any such claim. Synthon does not know of any activity being
conducted which would constitute an infringement of the Product Intellectual
Property in the Territory or with respect to Purchased Assets to the extent
utilized by Synthon for purposes of marketing, selling, offering for sale,
distribution or use of the Product in the Territory or utilized by Synthon for
purpose of synthesizing or manufacturing the Product anywhere in the world to
the extent exclusively related to the marketing sale, offer for sale,
distribution or use of the Product in the Territory.
          (d) All Trademarks relating to the Product are the sole property of
Synthon. Synthon has no knowledge of any prior use, infringement, piracy or
counterfeiting of such Trademarks, any superior rights by any third party in
such Trademarks, or any adverse claims pertaining to such Trademarks.
          (e) The Product Intellectual Property includes all of Synthon’s and
its Affiliates interest and rights to make, use, sell, offer to sell, distribute
and import the Product in the Territory and to synthesize or manufacture the
Product or any component thereof anywhere in the world to the extent exclusively
related to the marketing, sale, offer for sale, distribution or use of the
Product in the Territory and all of its rights to prevent others from making,
selling, offering to sell, distributing, using or importing the Product in the
Territory and from synthesizing or manufacturing the Product or any component
thereof anywhere in the world to the extent exclusively related to the
marketing, sale, offer for sale, distribution or use of the Product in the
Territory.

12



--------------------------------------------------------------------------------



 



          (f) For purposes of this Section 4.6, the term “Product Intellectual
Property” shall be deemed to include the Licensed Patents.
          4.7. Contracts. Set forth on Schedule 4.7 is a true, correct and
complete list of the Contracts. Synthon has previously furnished to JDS, or has
provided JDS with access to, true, complete and correct copies of the Contracts
(or with respect to any of the Contracts which are in oral form true, complete
and correct written descriptions thereof). Except as otherwise set forth on
Schedule 4.7, the Contracts constitute the only contracts, licenses, agreements,
commitments and arrangements, whether oral or written, used by Synthon or any
Affiliate or of which Synthon or any Affiliate has the benefit, with respect to
the marketing, promotion, sale or distribution of the Product in the Territory
or with respect to formulation, manufacture, validation, testing or storage of
the Product anywhere in the world to the extent exclusively related to the sale,
offer for sale, marketing, distribution or use of the Product in the Territory.
The Contracts are in full force and effect, without revocation or change, and
neither Synthon nor, to Synthon’s knowledge, any other party to any of the
Contracts is in default of its respective obligations thereunder, nor does any
condition exist which, with notice or lapse of time or both, would constitute a
default by any such party of its respective obligations under any of the
Contracts. Synthon is not aware of any dispute with respect to the performance
of any material term or condition of any of the Contracts.
          4.8. Legal and Regulatory Compliance; Specifications. To the best of
Synthon’s knowledge, the NDA included in the Purchased Assets is the only
governmental permit, authorization or approval required for the manufacture,
labeling, packaging, sale, shipment, marketing or promotion of the Product in
the United States excepting any such permits, authorizations or approvals
applicable generally to the transaction of pharmaceutical business by
corporations in jurisdictions where Synthon and its Affiliates currently conduct
business, including, without limitation, state prescription drug wholesaler
licenses. The Product, as manufactured, sold and delivered by Synthon or its
Affiliates in the Territory or anywhere in the world to the extent exclusively
related to the making, sale, offer for sale, distribution or use of the Product
in the United States prior to the date hereof (including, without limitation,
the Inventory) was (i) manufactured, packaged, labeled, stored, sold and shipped
in compliance with the NDA and with the quality control procedures, formulae and
specifications (collectively “Specifications”) previously furnished to JDS in
writing and in substantial compliance with all applicable FDA, and federal,
state and local laws and regulations, including, without limitation, applicable
current Good Manufacturing Practice regulations promulgated by the FDA and all
rules and regulations promulgated thereunder; and (ii) free from all material
defects in manufacture, storage, packaging and the printing and affixing of
labels. The Product and the Inventory at the date hereof is labeled in
compliance with all applicable FDA and state and local regulations. The
Specifications substantially comply with all applicable FDA and corresponding
state and local regulations, including, without limitation, applicable current
Good Manufacturing Practice regulations promulgated by the FDA. The NDA remains
in effect and Synthon has submitted all reports to the FDA with respect to the
NDA required to have been submitted prior to the date hereof. No regulatory
action is pending or to Synthon’s knowledge threatened with respect to the NDA.
To the best of Synthon’s knowledge, no regulatory action is pending or
threatened with respect to the Product or any component thereof anywhere in the
world where the Product or any such component is being manufactured, stored or
shipped to the extent exclusively related to the marketing, sale, offer for
sale, use or distribution in the Territory. Synthon has paid all fees applicable
to its ownership of the NDA for all periods prior to the Closing.
          During the past two (2) years, Synthon has been in material compliance
with all Laws relating to the marketing and distribution of the Product in the
Territory and has filed or submitted all reports and information required by
such Laws on a timely basis.

13



--------------------------------------------------------------------------------



 



          4.9. Financial and Other Information. Synthon has previously furnished
to JDS or has identified to JDS and provided JDS an opportunity to review, (i) a
copy of the NDA included in the Purchased Assets and copies of all
correspondence and other communications between Synthon and the FDA related
thereto; (ii) all representative information and data in Synthon’s possession or
control concerning the manufacturing formulae, manufacturing and control
procedures, quality control specifications, validation data and stability data
in respect of the manufacture, packaging, labeling, storing, sale and delivery
of the Product in or with respect to the Territory; (iii) representative
financial information (including, without limitation, (A) sales of Product in
the Territory through December 31, 2004 and the six-month period ended June 30,
2005, (B) representative wholesaler stocking data and return and allowance
percentages and other data possessed by Synthon with respect to returns and
allowances pertaining to the Product with respect to the Territory,
(C) representative sales data and costs to Synthon of the manufacture,
packaging, labeling, storage, sale and delivery of the Product with respect to
the Territory, and (D) representative sales, promotional, advertising and
marketing expenses relating to the Product with respect to the Territory
(collectively, the “Financial Data”)); and (iv) representative information in
Synthon’s possession or control (“Marketing Information”) relating to the sale,
promotion, advertising and marketing of the Product in the Territory other than
the Financial Data. Sales, cost and expense information included in the
Financial Data were prepared on a basis consistent with generally accepted
accounting principles. The Financial Data furnished or to be furnished by
Synthon to JDS do not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the facts disclosed therein not
materially misleading in light of the circumstances in which disclosed. The
Marketing Information is representative of such information utilized by Synthon
in connection with its marketing and distribution of the Product in the
Territory. In addition, Synthon has furnished to JDS complete and unaltered
copies of all marketing data pertaining to the Product with respect to the
Territory in the possession or control of Synthon or any Affiliate prepared by
third parties on behalf of Synthon or any such Affiliate.
          As used in this Section 4.9, the term “representative” as applied to
data or information shall not necessarily mean every item of such data or
information but shall mean data or information which, when taken as a whole,
presents a fair and accurate depiction of the subject matter of the data or
information being presented and which does not reasonably require the provision
of other data or information in respect of such subject matter to make the data
and information presented not materially misleading.
          4.10. Inventory. Schedule 4.10 sets forth the amount, kind and dating
of Inventory on hand as of September 30, 2005, including batch numbers by SKU
and corresponding expiration dates. As of the Closing Date, all such Inventory
is in good and marketable condition and is in compliance with all applicable
federal, state and local laws and regulations applicable to its manufacture,
labeling and storage. The expiration dates applicable to all such Inventory
(which provide for at least twelve (12) months dating) are sufficient to permit
the sale thereof in the normal course of business as has historically been
conducted by Synthon with respect to its sales of the Product in the Territory.
          4.11. Environmental Representation.
          (a) To the best of its knowledge, Synthon is not in violation, or
alleged to be in violation, of any federal, state or local judgment, decree,
order, consent agreement, law (including common law), license, rule or
regulation pertaining to environmental health or safety matters, including
without limitation those arising under the Resource Conservation and Recovery
Act, as amended, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, the Superfund Amendments and Reauthorization
Act of 1986 as amended, the Water Act, as amended, the Federal Clean Air Act, as
amended, the Toxic Substances Control Act, or any state or local analogue (an
“Environmental Law”).

14



--------------------------------------------------------------------------------



 



          (b) Synthon has not received any notice, complaint, order, directive,
claim or citation from any third party, including without limitation any
federal, state or local governmental authority, indicating or alleging that
Synthon or any predecessor may have any liability or obligation under any
Environmental Law.
          4.12. Employment Matters.
          (a) Schedule 4.12 sets forth the name of each employee (other than the
vice president of sales and marketing) of Synthon as of September 30, 2005 with
responsibilities in the detailing of the Product to physicians or other
customers including employees with responsibilities for communications with
managed care organizations, long-term care providers, Federal and state
governmental agencies and other institutions to which the Product is marketed or
sold), together with the annual compensation and bonus paid to each such
employee from February 1, 2004 to September 30, 2005. Schedule 4.12 also
includes a true and complete description of (a) each incentive compensation plan
or other compensation plan, including any retention bonus plan, currently in
effect or in effect since January 1, 2004 in which such employees currently
participate or have participated since January 1, 2004, (b) all employment
agreements, whether oral or written, to which Synthon or any Affiliate and any
of such employees are parties and a description of the terms and conditions
applicable to current at-will employment arrangements to which such employees
are subject and (c) each “multiemployer pension plan,” “employee welfare benefit
plan” or “employee pension benefit plan” (as such terms are defined in the
Employee Retirement Income Security Act of 1974, as amended to date and the
regulations promulgated thereunder (“ERISA”) and referred to collectively
hereinafter as “ERISA Plans”) covering any of such employees or which covered
any of such employees from January 1, 2004 to the date hereof. To the extent JDS
hires employees of Synthon as contemplated by Section 6.9 and in connection with
such employment offers incentive compensation or retention bonuses which credit
employees for service to Synthon under comparable Synthon incentive compensation
or bonus programs, payments of incentive compensation or retention bonuses shall
be apportioned between JDS and Synthon on a pro rata basis based on the period
of employment of the affected employee by each company, respectively.
          (b) To the best of Synthon’s knowledge: each ERISA Plan complies in
all material respects with all applicable laws and regulations and is operated
in accordance with its terms; neither Synthon nor any Affiliate has withdrawn
from any “multiemployer pension plan” included in the ERISA Plans; each of
Synthon and its Affiliates has paid all premiums (and interest and late payment
charges, if applicable) due for any period prior to the Closing to the Pension
Benefit Guaranty Compensation (“PBGC”) with respect to each ERISA Plan; there
has been no “reportable event” as defined in Section 4043(b) of ERISA and
regulations of the PBGC; and the PBGC has not instituted proceedings to
terminate any ERISA Plan.
          4.13. Full Disclosure. Synthon has not failed to disclose to JDS any
documents, contracts, information and data in its possession or control which
are materially adverse to the Purchased Assets. To the best of Synthon’s
knowledge, none of the information supplied or to be supplied to JDS by Synthon
under or in connection with this Agreement, contains or will contain any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements, in light of the circumstances under which they
were made, not misleading.
     5. Representations and Warranties of JDS. JDS hereby represents and
warrants to Synthon as follows:
          5.1. Organization; Standing. JDS is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware, USA and has all requisite power and authority to execute and deliver
this Agreement, to own, lease and operate its properties and to carry on its
business as now being conducted, including the performing of all its obligations
hereunder and to consummate the transactions contemplated hereby.

15



--------------------------------------------------------------------------------



 



          5.2. Authorization; Binding Effect. The execution and delivery by JDS
of this Agreement, the performance by JDS of its obligations hereunder and the
consummation by JDS of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of JDS. This Agreement has been
duly executed and delivered by a duly authorized officer of JDS and constitutes
the valid and legally binding obligation of JDS enforceable against JDS in
accordance with its terms.
          5.3. No Conflict; Consents. The execution, delivery and performance of
this Agreement by JDS will not violate or result in the breach of, constitute a
default under, or accelerate the performance required by, any term of any
covenant, agreement or understanding to which JDS or any Affiliate is a party,
or any judgment, order, decree, law, rule or regulation to which JDS or any
Affiliate is subject and no consents or agreements of any third party (including
governmental bodies) are necessary for the performance by JDS of its obligations
under this Agreement.
          5.4. No Violation, Litigation or Regulatory Action. As of date hereof,
there are no actions pending or, to the knowledge of JDS, threatened against JDS
or any Affiliate that are reasonably expected to materially impair the ability
of JDS to perform its obligations hereunder or prevent the consummation of any
of the transactions contemplated hereby. As of the date hereof, there is no
action pending or, to the knowledge of JDS, threatened that questions the
legality or propriety of the transactions contemplated by this Agreement.
          5.5. Availability of Financing. JDS has, and on the Closing Date will
have available funds adequate to pay the Purchase Price payable pursuant to
Section 3.1(a).
          5.6. Disclosure. No representation or warranty by JDS contained in
this Agreement, and to the best of JDS’s knowledge, no statement contained in
any other document, certificate or other instrument delivered by or on behalf of
JDS pursuant to this Agreement, contains any untrue statement of a material fact
or omits to state any material fact necessary, in light of the circumstances
under which it was made, in order to make the statements herein or therein not
misleading.
          5.7. Hart-Scott-Rodino Compliance. JDS has performed an estimate of
the fair market value of the Purchased Assets in accordance with Rule 801.10(c)
of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, 16 C.F.R. §
801.10(c), and determined that the value of the assets being acquired is less
than $53.1 million.
     6. Covenants of Synthon and JDS.
          6.1. Access. Synthon will permit JDS and its representatives, for as
long as Synthon is required to maintain the applicable records pursuant to any
legal or regulatory requirement in the Territory, to review from time to time
during normal business hours, on reasonable notice, for reasonable business
purposes and in such manner as does not unreasonably interfere with the conduct
of Synthon’s business, all books, records and documents of Synthon or any
Affiliate pertaining to (i) the manufacture, formulae, manufacturing and control
procedures, stability data and cost of the Product in the Territory, (ii) all
regulatory status and claims information relating to the Product in the
Territory, and (iii) all clinical data, stability data, bioavailability data and
reports pertaining to the Product in the Territory, to the extent any of the
foregoing has not previously been furnished to JDS. In addition, upon JDS’s
request, Synthon agrees to make available to JDS, from time to time during such
period, at the facilities of Synthon, personnel of Synthon or its Affiliates who
then have positions of responsibility with respect to the matters above set
forth in this Section (and, to the extent then employed by Synthon or any
Affiliate, additional

16



--------------------------------------------------------------------------------



 



personnel to the extent their familiarity with such matters may reasonably be
required). To the extent any of such assistance is best provided by personnel
who are no longer employed by Synthon, Synthon shall, upon JDS’s request,
provide JDS with information Synthon may possess and may lawfully disclose as to
the whereabouts of such personnel for purposes of consultation with JDS or its
designated representatives. If Synthon is in possession of information as to the
whereabouts of such former personnel and is unable to disclose such information
to JDS, Synthon will so notify JDS and will transmit any information including
JDS’s contact information to such personnel at JDS’s sole cost and expense.
          6.2. Notice by Synthon; Statements by Synthon Representatives. Within
three (3) business days after the Closing Date, or as soon as practicable
thereafter, Synthon agrees to mail a written notice in form and substance as
agreed to by the parties to all current customers in the Territory listed in
Synthon’s records. All sales representatives and national account managers of
Synthon and its Affiliates shall be instructed that, in connection with any
inquiries regarding the Product with respect to the Territory (other than
inquiries related to the use of the Product in the Territory prior to the date
hereof) from and after the date hereof, they will indicate (i) if such
representatives or managers have not elected to become employees of JDS
following the Closing, that the Product with respect to the Territory has been
acquired by JDS and that JDS should be contacted for further information with
respect thereto and (ii) if such representatives or managers have elected to
become employees of JDS following the Closing, that the Product with respect to
the Territory has been acquired by JDS and such employees will continue to
represent the Product to such customers on behalf of JDS. The parties will
cooperate as may be reasonably required to assure a smooth transition of sales
and marketing efforts with respect to the Product with respect to the Territory.
          6.3. Chargebacks, Rebates and Returns. The parties have agreed to
proceed as set forth below with respect to Chargebacks, Credits or government
contracting and similar obligations:
          (a) Chargebacks and Credits. All Chargebacks or Credits with respect
to Product sales which occurred prior to the Closing pursuant to a Contract or
with respect to Product sales for which Synthon received the purchase price
thereof shall be for the account of Synthon and all Chargebacks or Credits with
respect to Product sales which occur after the Closing pursuant to a Contract or
with respect to which Product was sold by or on behalf of JDS shall be for the
account of JDS. For the avoidance of doubt, the parties agree that the party
that ultimately receives the benefit of the underlying Product sale shall be
responsible for handling and paying any related Chargeback or Credit.
               Notwithstanding the preceding, in light of the difficulties of
determining which party may have sold Product which is the subject of a
wholesaler Chargeback or Credit as to which lot numbers are not included in the
relevant Chargeback invoice, the parties have agreed to assign responsibility
for such Chargebacks and Credits (“Unidentified Claims”) as follows: All such
Unidentified Claims with respect to wholesaler invoices to the trade dated on or
before the Closing Date plus 24 days shall be for the account of Synthon and all
such Unidentified Claims with respect to wholesaler invoices to the trade dated
after such date shall be for the account of JDS. In addition, the responsibility
for the allocation of wholesaler corrections and customer re-bills, irrespective
of when received by Synthon or JDS, shall be allocated in accordance with the
preceding provisions based upon the date for the wholesaler invoice which
originally reflected the sales to which such correction or re-bill is made. The
parties will cooperate and share all relevant wholesaler data so as to be able
to allocate the responsibility for Chargebacks and Credits in accordance with
the foregoing and to verify such allocations.

17



--------------------------------------------------------------------------------



 



          (b) Medicaid Information. With respect to any Product sold by JDS
after the Closing Date which bears a National Drug Code number of Synthon or any
of its Affiliates, JDS will deliver to Synthon, within fifteen (15) days after
the end of each calendar quarter, the following information: (i) the “best
price” (as defined under the Social Security Act, 42 U.S.C. §1396r-8(c)(1)(C)
for each Product identified by National Drug Code number, (ii) the “average
manufacturer price” (as defined under the Social Security Act, 42 U.S.C.
§1396r-8(k)(1)) and the number of sales units and dollars for the Product, each
identified by National Drug Code number and (iii) any penalties, including
without limitation CPI based rebates. JDS agrees to provide to Synthon any
additional data or other information regarding sales or pricing of the Product
by JDS which Synthon requests as necessary for the calculation of the rebates
contemplated in this Section. JDS agrees that Synthon may use all information
described in this Section in Synthon’s reporting to the Center for Medicaid
Services. Synthon shall provide to JDS the base date average manufacturer price
and any assumptions with respect to the calculation thereof for the Products.
          (c) Medicaid Rebates for Products. Synthon shall be responsible for
paying the percentage of all Medicaid rebates incurred in the quarter in which
the Closing Date occurs determined by dividing the number of days in the quarter
up to the Closing Date plus 24 days by the total number of days in such quarter.
JDS shall be responsible for paying directly or upon receipt of an invoice from
Synthon as the case may be) the percentage of Medicaid rebates incurred in the
quarter in which the Closing Date occurs determined by dividing the number of
days in the quarter remaining following the Closing Date (after subtracting
24 days from the previous sentence) by the total number of days in such quarter.
Thereafter, JDS shall be responsible for paying all Medicaid rebates (directly
or upon receipt of an invoice from Synthon as the case may be) in all subsequent
quarters. Each party may invoice the other for the direct cost of processing any
such Medicaid rebates. In the event that Net Sales in the quarter in which the
Closing Date occurs change by more than twenty-five percent (25%) over the
previous quarter, the parties shall in good faith negotiate their respective
payment obligations hereunder. Synthon understands that it shall continue to be
responsible for paying when due all Medicaid rebate claims stemming from Synthon
labeling of the Product which may arise after the Closing Date. JDS agrees to
reimburse Synthon for all Medicaid rebate claims paid by Synthon for which JDS
is responsible hereunder. The foregoing provisions notwithstanding, if there is
sufficient information to reasonably determine the party responsible for the
sale of the Product to which such Medicaid rebate claim relates, in which case
such selling party shall be responsible for such Medicaid rebate. Any and all
payments due and owing under this Section shall be paid no later than seven
(7) days following Synthon’s or JDS’s receipt of the other party’s invoice
therefore, which invoice shall include reasonable supporting documentation and
shall specify: (i) each rebate program to which the rebate is paid, (ii) the
period covered by the payment, (iii) the specific amount of the rebate paid to
any such program; and (iv) a reasonable description of the direct cost to such
party of processing such claim. Synthon may, from time to time upon reasonable
notice and request to JDS, audit rebates charged to it by JDS, and JDS shall
reasonably cooperate with any such audit or inquiry by Synthon with respect to
the amount or validity of any rebate, subject to any confidentiality obligations
to which JDS is subjected. Subject only to the foregoing, each party shall at
all times have the exclusive responsibility for the processing and payment of
any and all rebates arising from or with respect to Product bearing its National
Drug Code numbers. For clarification, Synthon shall be responsible for the
processing and payment of all Medicaid rebates for Products bearing its NDC
number and shall invoice JDS for any and all such rebates that are JDS’s
responsibility under the terms of this Section 6.3(c).
          (d) Federal Government Pricing Programs. Subject to the provisions of
the Transition Services Agreement, promptly after the Closing Date, Synthon
shall notify the Center for Medicaid Services, the United States Department of
Defense, the Office of Drug Pricing and the Veteran’s Affairs National
Acquisition Center (the foregoing being hereinafter collectively referred to as
the “Federal Programs”) of JDS’s distribution rights with respect to the
Product, and that as of the Closing Date that Synthon will no longer support or
sell the Product under any contracts in place with said Federal Programs. JDS
shall establish its own contractual relationships with the Federal Programs as
soon as commercially reasonable, and Synthon shall cooperate with JDS to assure
the smooth transition of federal contracting to JDS.

18



--------------------------------------------------------------------------------



 



          (e) Recalls. If any Regulatory Authority with applicable jurisdiction
shall order, or it shall otherwise become necessary to perform, any corrective
action or market action with respect to the Product following the Closing
(including, without limitation, any recall, field correction, market withdrawal,
stock recovery, customer notice or restriction), JDS shall have the exclusive
responsibility to appropriately manage such action. If such corrective action or
market action is necessitated by the breach by one of the parties of any of its
warranties, representations, obligations, covenants or agreements contained
herein, then such party shall be liable, and shall reimburse the other party,
for all reasonable costs incurred by the non-breaching party in connection with
such action (including, without limitation, reasonable attorney’s fees and
expenses). If each of the parties is partly responsible for such corrective
action or market action, then each party shall be responsible for its
proportionate share of such costs. If neither party is responsible for such
corrective action or market action, then JDS shall be responsible for such
costs. JDS shall also be exclusively responsible for handling all customer
complaints, inquiries and the like, and Synthon shall appropriately cooperate
with JDS, including the completion of an investigation and the preparation and
submission of a complaint report to JDS or its designees. The preceding shall
not be in lieu or limitation of any obligation of indemnity of a Party pursuant
to Sections 10.1 or 10.2.
          (f) Product Returns. Returns shall be the responsibility of the party
who shipped the lot with respect to which a return has occurred. From and after
the Closing, Synthon shall be responsible for, and shall reimburse JDS for, the
invoiced value of the returns of the Product from batches from which any sale
has been made by Synthon prior to the Closing Date other than as set forth on
Schedule 4.10. Schedule 4.10 sets forth all batch numbers by SKU and expiration
date of batches existing on the Closing Date from which no sale has been made by
Synthon other than as specifically set forth on Schedule 4.10. The mechanism for
handling returns is set forth in the Transition Services Agreement. During the
Transition Period, JDS shall not engage in any special pricing, rebate
allowance, promotional or marketing program or activities, special returns
policy or special restocking program that would impact the normal course or
level of expected returns with respect to the Product.
          (g) Cooperation. The parties shall cooperate following the Closing
(including, without limitation, through tracking and exchange of lot number
information and pro-ration of amounts due pursuant to Contracts) from time to
time and for such period as may reasonably be required to implement the intended
allocation of economic responsibilities set forth in subsections (a) through
(f) above.
          6.4. Contracts. To the extent requested by JDS, each of Synthon and
JDS will use commercially reasonable efforts and shall cooperate (including,
without limitation, by providing access to information, assistance in
negotiations) to obtain assignments of the Contracts (excluding the
Manufacturing Agreements) to JDS, together with obtaining such amendments or
modifications thereto as JDS may reasonably request by the end of the Transition
Period. In the event Synthon is unable to assign any such Contract to JDS by the
end of the Transition Period, the parties agree to cooperate so that JDS will
continue to receive the benefit of such Contract, subject to JDS’s accepting the
obligations thereunder, in similar fashion as provided by the Transition
Services Agreement until the expiration of any such Contract.
          6.5. Stability Programs; Complaints. As of the date hereof Synthon
represents that it is conducting or causing to be conducted all stability
testing required by applicable laws or regulations in the Territory to be
conducted. Synthon shall continue such testing through its completion at JDS’s
sole cost and expense. Synthon shall report the results of such tests to JDS as
soon as practicable, but in no event later than thirty (30) days after each
stability testing station.

19



--------------------------------------------------------------------------------



 



          6.6. Safety Data. Each of the parties hereto shall disclose to the
other party all safety reports and other information (collectively “Safety
Data”) which they may from time to time receive or obtain (whether from sources
within or without the Territory) with respect to any adverse drug experiences
with respect to the Product, in accordance with a reporting protocol to be
mutually agreed by the parties as promptly as possible following the Closing
Date. JDS shall be responsible for the reporting of Safety Data to regulatory
authorities in the Territory.
          6.7. Transition Services. During the Transition Period, Synthon agrees
to provide the Transition Services as more fully set forth in the Transition
Services Agreement.
          6.8. Regulatory Matters.
          (a) Responsibility for the Product. Subject to compliance by the
parties with the applicable provisions of the Transition Services Agreement,
from and after the Closing Date, JDS shall have all regulatory responsibilities
under applicable laws and regulations, reporting and otherwise, in connection
with the Product in the Territory.
          (b) Transfer of NDA. Subject only to the respective obligations of the
parties set forth in the Transition Services Agreement:
     (i) On the Closing Date, the parties shall file with the FDA all of the
documents and information required by the FDA to effect the transfer of the NDA
in the Territory from Synthon or any Affiliate to JDS or an Affiliate of JDS
designated by JDS. Synthon shall file and shall cause its Affiliates to file all
of the documents and the information required of a former owner, including but
not limited to a letter acknowledging the transfer of ownership of the NDA, and
JDS shall file the information required of a new owner. Each of JDS and Synthon
shall take any and all other actions required by the FDA or other relevant
Regulatory Authorities, if any, to effect the transfer of the NDA from Synthon
or its Affiliate to JDS or its designated Affiliate as soon as reasonably
practicable. Synthon may retain an archival copy of the NDA, including
supplements and records that are required to be kept under 21 C.F.R. §314.81.
     (ii) From and after the Closing Date, JDS shall assume from Synthon or its
Affiliate all responsibility for any and all fee obligations for holders or
owners of approved NDAs relating to the Product in the Territory, including, but
not limited to, those defined under the Prescription Drug User Fee Act of 1992,
as the same may be amended from time to time.
     (iii) From and after the Closing Date, JDS shall assume all regulatory
responsibility with respect to the Product including those related to (A) the
marketing and promotion of the Product in the Territory; (B) Adverse Drug
Reaction reporting relating to the Product in the Territory; and (C) the filing
of NDAs and / or supplements to NDAs for product line extensions, extensions of
the expiry date and additional product claims or additions to the labeling of
the Product.
          (c) Communications with Regulatory Agencies. Subject to the respective
obligations of the parties set forth in the Transition Services Agreement, from
and after the Closing Date, JDS shall have responsibility for all communication
with the FDA with respect to the matters relating to the Product in or with
respect to the Territory. From and after the Closing Date, Synthon shall make
available to JDS, copies of all correspondence to or from the FDA or other
applicable Regulatory Authority relating to the manufacturing and testing of the
Product. From and after the Closing Date, Synthon shall make available to JDS
copies of all regulatory correspondence regarding regulatory warning letters,
withdrawal of any Product, and correspondence bearing on the safety and efficacy
of the Product.

20



--------------------------------------------------------------------------------



 



          (d) Additional Information. From and after the Closing Date, Synthon
shall provide to JDS in a timely manner, but in no event less than sixty
(60) days prior to the due date of JDS’s annual report to the FDA with respect
to the Product, all information (in written form) which JDS reasonably requests
regarding the manufacture of the Product which may be needed for JDS to comply
with applicable annual reporting requirements of the FDA and applicable Laws.
          6.9. Offers of Employment. Subject to the accuracy of the relevant
representations and warranties of Synthon set forth herein and relevant
information provided to JDS by Synthon hereunder, JDS shall offer or shall
arrange to have a third party contract sales organization offer in writing to
employ the individuals named on Schedule 4.12, effective at the expiration of
the Transition Period. Such offers of employment will include (i) base salary
and incentive compensation opportunities substantially equivalent to the base
salary and incentive compensation opportunities currently provided to such
employees by Synthon, (ii) the waiver of waiting periods for health insurance
coverage to the extent permitted by JDS’s insurance carrier or in the event JDS
determines that such waiver is impracticable to obtain, an obligation to
reimburse premium payments for continuation coverage with respect to health
insurance currently maintained by Synthon pursuant to COBRA or similar state
law, and (iii) credit for such employee’s period of employment with Synthon
towards retirement plans of JDS, if any. All other economic and other terms and
conditions of such employment offered shall be in the sole discretion of JDS.
Unless otherwise determined by JDS in its sole discretion, such offers of
employment will be on an “at-will” basis (as such term is generally interpreted
in accordance with the laws of the State of New York). To the extent any of such
employees are based in the offices of Synthon or any Affiliate, any such offers
of employment may be made be conditional upon the relocation of the employee to
the New York metropolitan area.
          6.10. Conduct Pending Closing.
          (a) Each party agrees that from and after the date hereof until the
Closing Date, it shall conduct its business operations so that the
representations and warranties made by it hereunder shall remain true and
correct throughout such period. If notwithstanding such efforts, one or more of
such representations or warranties shall be rendered materially untrue or
incorrect, the party making such representation shall endeavor to eliminate such
condition at the earliest possible date, rendering the representation or
warranty true and correct before the Closing Date.
          (b) Synthon agrees that from and after the date hereof until the
Closing Date, it shall conduct its business operations with respect to the
Product in the ordinary course of business consistent with past practices.
Without limiting the generality of the foregoing, Synthon shall not institute
any price discounts or other promotional programs or price increases not in
effect as of the date hereof without the prior written consent of JDS.
          6.11. Financial Statements. In the event JDS determines that it
requires financial statements relating to the Product with respect to the
Territory prepared and audited in accordance with US GAAP for any period prior
to the Closing, Synthon shall cooperate with JDS at JDS’s sole expense to create
and have audited such financial statements.
          6.12. Insurance. From and after the Closing, JDS shall procure and
maintain, at its expense, insurance policies covering the risks associated with
the manufacture, marketing, sale distribution and use of the Product in or with
respect to the Territory (including, without limitation, product liability
insurance of no less than *** individually and in the aggregate), which policies
shall be of such character and in such amounts as are customarily maintained by
entities engaged in such activities with respect to products similar to the
Product. JDS shall, at Synthon’s request, provide evidence of such insurance
reasonably satisfactory to Synthon.

21



--------------------------------------------------------------------------------



 



          6.13. Synthon Covenant Regarding the Trademarks. From and after the
Closing, Synthon agrees that it will not utilize or seek to utilize the
Trademarks or the goodwill associated therewith anywhere in the world.
          6.14. Retained Asset Dispositions. Synthon will not sell, transfer,
assign or otherwise dispose of any of the Retained Assets without making
adequate provision, to the reasonable satisfaction of JDS, for the assumption
and performance by any assignee or transferee of Synthon’s obligations to JDS
hereunder, and under the Transition Services Agreement.
          6.15. Prohibition on Assignment. From and after the Closing, JDS will
not assign, transfer or sub-license the Product unless it complies with the
provisions of Section 3.5.
     7. Closing.
          7.1. Time and Place. The Closing of the transactions contemplated by
this Agreement, including the purchase and sale of the Purchased Assets (the
“Closing”), shall take place at the offices of Hutchinson + Mason PLLC, Raleigh,
North Carolina, counsel to Synthon, on November 1, 2005 or as soon as
practicable thereafter (the “Closing Date”). In the event the Closing has not
occurred by December 31, 2005, either party (unless such party is the cause of
the delay in Closing) may elect to terminate this Agreement (without prejudice
to any other right or remedy provided such party hereunder) by furnishing
written notice to the other party.
          7.2. Conditions Precedent to JDS’s Obligations. Each and every
obligation of JDS to be performed on the Closing Date shall be subject to the
satisfaction prior to or on the Closing Date of each of the following
conditions, any or all of which may be waived by JDS in writing:
          (a) Representations and Warranties True on the Closing Date; No
Adverse Change. Each of the representations and warranties made by Synthon in
this Agreement shall be true and correct in all material respects when made and
shall be true and correct in all material respects at and as of the Closing Date
as though such representations and warranties were made or given on and as of
the Closing Date, except for any changes permitted by the terms of this
Agreement or consented to in writing by JDS, and no event or condition exists or
has occurred which may have a material adverse effect, nor has there been any
damage, destruction or loss materially affecting the Purchased Assets or the
properties, business or condition of Synthon to the extent related to the
Purchased Assets or the Product, whether or not covered by insurance.
          (b) Compliance with Agreement. Synthon shall have in all material
respects performed and complied with all of its agreements and obligations under
this Agreement which are to be performed or complied with by it prior to or on
the Closing Date, including the delivery of the closing instruments and
documents specified in Section 7.4(a).
          (c) Absence of Litigation. No material litigation related to the
Product or the Purchased Assets shall have been commenced or threatened, and no
material investigation by any government entity shall have been commenced,
against JDS, Synthon or any of the Affiliates, officers, directors or managers
of any of them, which, in the reasonable judgment of JDS, might materially
impair JDS’s title to the Purchased Assets or the transactions contemplated
hereby.
          (d) Transition Services Agreement, Security Agreement & Guaranty.
Synthon shall have executed and delivered the Transition Services Agreement and
the Security Agreement, each of which shall be in full force and effect and
legally binding in accordance with its terms. Synthon shall have caused Synthon
Holding BV to have executed and delivered the Guaranty in form and substance as
Exhibit E attached hereto having an effective date of even date herewith and
which shall be in full force and effect and legally binding in accordance with
its terms.

22



--------------------------------------------------------------------------------



 



          (e) Manufacturing Agreements. JDS shall have entered into binding
contractual obligations reasonably satisfactory to it providing for the
performance of equivalent manufacturing, packaging, validation and testing of
Product and Product components for sale, distribution and future development in
the Territory *** with each of OSG Norwich Pharmaceuticals, Inc. and Synthon
(which agreement with Synthon shall be in the form and substance as set forth on
Exhibit D).
          (f) Consents and Approvals. Except as otherwise specifically provided
in this Agreement, Synthon shall have received all approvals, consents and
waivers as set forth on Schedule 7.2(f) that are required to effect the
transactions contemplated hereby and copies of such documents which are in
Synthon’s possession shall have been received, and copies thereof shall have
been delivered to JDS on or prior to the Closing Date.
          (g) Promotion Agreements. ***
          7.3. Conditions Precedent to Synthon’s Obligations. Each and every
obligation of Synthon to be performed on the Closing Date shall be subject to
the satisfaction prior to or on the Closing Date of each of the following
conditions, any or all of which may be waived by Synthon in writing:
          (a) Representations and Warranties True on the Closing Date. Each of
the representations and warranties made by JDS in this Agreement shall be true
and correct in all material respects when made and shall be true and correct in
all material respects at and as of the Closing Date as though such
representations and warranties were made or given on and as of the Closing Date,
except for any changes permitted by the terms of this Agreement or consented to
in writing by Synthon.
          (b) Compliance with Agreement. JDS shall have in all material respects
performed and complied with all of its agreements and obligations under this
Agreement which are to be performed or complied with by it prior to or on the
Closing Date, including the delivery of the Purchase Price and the closing
documents specified in Section 7.4(b).
          (c) Absence of Litigation. No material litigation shall have been
commenced or threatened, and no material investigation by any government entity
shall have been commenced, against JDS, Synthon or any of the Affiliates,
officers, directors or managers of any of them, which might, in the reasonable
judgment of Synthon, materially impair the transactions contemplated hereby.
          (d) Transition Services Agreement and Security Agreement. JDS shall
have executed and delivered the Transition Services Agreement and the Security
Agreement, each of which shall be in full force and effect and legally binding
in accordance with its terms.
          (e) Consents and Approvals. Except as otherwise specifically provided
in this Agreement, all approvals, consents and waivers as set forth on
Schedule 7.3(e) that are required to effect the transactions contemplated hereby
shall have been received, and copies thereof shall have been delivered to
Synthon on or prior to the Closing Date.

23



--------------------------------------------------------------------------------



 



          7.4. Deliveries at Closing.
          (a) Synthon Deliveries. At or as part of the Closing, Synthon shall
have delivered or caused to be delivered to JDS:
     (i) physical possession (or the implementation of arrangements reasonably
satisfactory to JDS of transfer and delivery of physical possession) of all
tangible personal property (or copies thereof) included in the Purchased Assets,
including all tangible personal property included in the Product Intellectual
Property and appropriate documents of transfer related thereto in form and
substance reasonably acceptable to Synthon and JDS;
     (ii) a Bill of Sale and assignments of the Product Intellectual Property
duly executed on behalf of Synthon or its Affiliates, as the case may be, in
customary form;
     (iii) the License duly executed on behalf of Synthon or its Affiliates, as
the case may be;
     (iv) a certificate, dated the Closing Date and signed by a duly authorized
officer, to the effect that all corporate proceedings required to be taken by
Synthon in connection with the transactions contemplated hereby have been taken
and that all representations and warranties are true and correct as of the
Closing Date;
     (v) duly executed counterparts of the Transition Services Agreement and
Security Agreement;
     (vi) the Guaranty of Synthon Holding BV in form and substance as Exhibit E
attached hereto;
     (vii) notifications to Regulatory Authorities effecting the transfer of the
NDA and any other Marketing Authorization to JDS, in customary form;
     (viii) employee personnel records for all sales representatives and
national account managers who accept employment with JDS or its designee prior
to Closing which Synthon may lawfully deliver, provided, however, in the event
employees are engaged by a designee of JDS, Synthon shall deliver such personal
records to such designee; and
     (ix) such other documents, instruments and certificates as JDS and Synthon
may mutually agree upon.
          (b) Deliveries by JDS. At or as part of Closing, JDS shall deliver or
cause to be delivered to Synthon:
     (i) the portion of the Purchase Price specified in Section 3.1(a), as
adjusted in accordance with Sections 3.2 and 3.3, by certified or bank check or
wire transfer;
     (ii) a certificate, dated the Closing Date and signed by a duly authorized
officer, to the effect that all proceedings required to be taken by JDS in
connection with the transactions contemplated hereby have been taken and that
all representations and warranties are true and correct as of the Closing Date;
     (iii) duly executed counterparts of the License, the Transition Services
Agreement and the Security Agreement;
     (iv) a list of employees with outstanding employment offers from JDS or its
designee which have not yet been accepted; and
     (v) such other documents, instruments and certificates as JDS and Synthon
may mutually agree upon.

24



--------------------------------------------------------------------------------



 



     8. Confidentiality and Cooperation; Non-Competition.
          8.1. Confidential Information. For purposes of this Agreement, the
term “Confidential Information” shall mean any Know-How, including JDS Know-How
or any other information and any non-public Product Intellectual Property,
whether or not reduced to writing, which any party shall from time to time
possess in relation to the development, formulation, manufacture, testing,
marketing or distribution of the Product in the Territory or in relation to the
manufacture or synthesis of the Product or any component thereof anywhere in the
world to the extent exclusively related to the marketing, sale, offer for sale,
distribution or use of the Product in the Territory and which is not generally
known to the public or within the pharmaceutical industry and which one party
hereto discloses to the other party. For purposes of the preceding definition,
Know-How included in the Purchased Assets shall be deemed “Confidential
Information” of JDS from and after the Closing. Confidential Information does
not include information that (a) is or becomes part of the public domain through
no act of the receiving party in breach of this Agreement, (b) was lawfully in
the possession of the receiving party without any restriction on use or
disclosure prior to its disclosure hereunder, (c) is lawfully received from
another source subsequent to the date of this Agreement without any restriction
on use or disclosure, (d) is deemed in writing by the disclosing entity no
longer to be Confidential Information, (e) is developed by or for the receiving
party independently of disclosures hereunder, as shown by written records, or
(f) is required to be disclosed by order of any court of competent jurisdiction
or other governmental authority (provided, however, in such latter case,
however, that the receiving party shall timely inform the disclosing party of
all such legal or governmental proceedings so that the disclosing party may
attempt by appropriate legal means to limit such disclosure, and the receiving
party shall further use its best efforts to limit the disclosure and maintain
confidentiality to the maximum extent possible).
          8.2. Confidentiality Obligation. The parties shall each keep in
strictest confidence all Confidential Information and shall not use or disclose
such Confidential Information except as necessary in connection with the
transactions provided for or contemplated hereby including such disclosures to
permitted licensees, sublicensees, assigns or successors to the business of a
party or its pharmaceutical business, as may be reasonably required to permit
the exploitation of the Product in the Territory, the Purchased Assets, or the
Retained Assets. To the extent either party is permitted to disclose
Confidential Information pursuant to the previous sentence, such party shall
only disclose the Confidential Information to employees, consultants or other
agents who need to receive such Confidential Information for the purpose of
achieving an objective of this Agreement and who are bound by obligations of
confidentiality with respect thereto, or as may otherwise be required by law and
to the extent related to the exploitation of the Product in the Territory, the
Purchased Assets or the Retained Assets. Each such licensee, sublicense,
assignee or successor shall be obligated to execute an agreement of
confidentiality which shall be applicable both within and without the Territory.
The parties shall exercise all necessary precautions to safeguard the secrecy of
Confidential Information and to prevent the unauthorized disclosure thereof.
Except as otherwise provided herein, the obligations of this Section shall
survive the termination or expiration of this Agreement for a period of ten
years following the Closing Date.
          8.3. Cooperation.
          (a) Each party covenants and agrees as to any third-party suit,
action, arbitration or judicial proceeding or any governmental investigation or
inquiry, relating to the Purchased Assets or the Product, being prosecuted or
defended by the other party, to cooperate in making records available to such
other party and to provide such access to, and use of, such information and data
as reasonably requested by such other party in connection therewith. Each party
will reimburse the party providing such cooperation for its reasonable
out-of-pocket expenses incurred in connection with its obligations under this
Section 8.3(a).

25



--------------------------------------------------------------------------------



 



          (b) From time to time after the Closing, the parties hereto shall
deliver to each other such information and data concerning the transactions
contemplated hereby as either party may reasonably request including that
required in order to enable such party to complete and file all national, state
and local forms which may be required to be filed by it and to complete all
customary tax and accounting procedures and otherwise to enable such party to
satisfy its internal accounting, tax and other requirements.
          8.4. Noncompetition. Synthon agrees that from the Closing Date until
the later to occur of *** neither Synthon nor any Affiliate or third party
licensed or authorized by Synthon or any Affiliate will engage in the marketing,
sale or distribution of the Product in the Territory or any pharmaceutical
product containing paroxetine mesylate or any pharmaceutically acceptable form
of paroxetine, including, without limitation, salts, esters, chelates,
enantiomers, diastereoisomers, prodrugs, and metabolites; and all
pharmaceutically acceptable paroxetine containing materials and derivatives,
including, but not limited to, salts, esters, chelates, enantiomers,
diastereoisomers, prodrugs and metabolites. *** Notwithstanding the foregoing,
Synthon’s receipt of royalties pursuant to the terms of the license to be
granted at Closing pursuant to Section 2.6 shall not be deemed a breach of this
Section.
     9. Further Assurances. From time to time after the Closing, without further
consideration, Synthon and its Affiliates, as the case may be, shall perform all
such other actions and shall execute, acknowledge and deliver all such
assignments, transfers, consents and other documents as JDS or its counsel may
reasonably request to vest more fully in JDS, and perfect JDS’s right, title and
interest in, the Purchased Assets and to more completely convey the Know-How.
Synthon will, at JDS’s sole expense, cooperate and will ensure the cooperation
of its personnel and the personnel of its Affiliates, including, without
limitation, by the provision of testimony by affidavit or in person as may be
requested by JDS in connection with any patent prosecution, maintenance or
infringement action.
     10. Indemnification; Insurance.
          10.1. Indemnification Obligations of the Parties.
          (a) Synthon shall indemnify and hold JDS (including for this purpose
its Affiliates, officers, directors and agents) harmless from and against any
direct costs, expenses (including, without limitation, reasonable attorneys’
fees and expenses), or damages (collectively, “Damages”) incurred by JDS which
arise from (i) the breach by Synthon of any of its representations, covenants,
warranties or obligations set forth herein, (ii) the development, registration,
manufacture, marketing, sale or distribution of the Product before the Closing
(including, without limitation, lawsuits, regulatory or other actions or
proceedings, recalls, complaints or other Damages incurred with respect to the
Product sold by Synthon prior to the Closing Date) except to the extent such
Damages are caused by or arise from the negligence or willful misconduct of JDS
or its Affiliates, ***.
          (b) JDS shall indemnify and hold Synthon (including for this purpose
its Affiliates, officers, directors and agents) harmless from and against any
Damages incurred by Synthon which arise from (i) the breach by JDS of any of its
representations, covenants, warranties or obligations set forth herein, (ii) the
development, registration, marketing, sale or distribution of the Product by JDS
from and after the Closing, (iii) the manufacture of the Product anywhere in the
world to the extent relating to the marketing, sale, offer for sale,
distribution or use of the Product in the Territory following the Closing
(including, without limitation, lawsuits, regulatory or other actions or
proceedings, recalls, complaints or other Damages incurred with respect to the
Product sold by JDS from and after the Closing Date or with

26



--------------------------------------------------------------------------------



 



respect to Product manufactured by JDS following the Closing Date) except to the
extent that such Damages were caused by or arise from the negligence or willful
misconduct of Synthon or its Affiliates; and (iv) any claim by Relialab
respecting the promotion and marketing services provided by JDS pursuant to the
Transition Services Agreement during the termination period.
          (c) The party obligated to provide indemnity pursuant to this Section
is hereinafter referred to as the “Indemnifying Party” and the party to be
indemnified (together with its Affiliates, officers, directors and agents) is
hereinafter referred to as the “Indemnitee.”
          10.2. Limitations on Indemnification Liability.
          (a) The Indemnifying Party’s indemnification obligations under
Section 10.1 shall not arise for any individual claim for damages in an amount
less than $5,000 and until the sum of the aggregate amount of damages for which
the Indemnifying Party is so required to indemnify exceeds $75,000 (the
“Threshold Loss Amount”), provided that once the amount of individual claims
exceeds the Threshold Loss Amount the indemnification obligation shall apply to
all claims including those below the Threshold Loss Amount. Individual claims
for damages that are similar in subject matter or that arise out of like or
similar circumstances shall, where appropriate (based on all facts and
circumstances including the nature and timing of the relevant claim for Damages)
constitute a single claim for the purpose of this Section 10.2.
          (b) The limitations on indemnification liability provided in this
Section shall not apply to the allocation of responsibility for Chargebacks,
Credits and rebates set forth in Section 6.3 above. In no event shall either
party be liable for punitive, consequential, special, incidental or similar
damages under or in connection with this Agreement.
          10.3. Procedure for Indemnification. Promptly after the receipt by any
party hereto of notice of (i) any third-party claim or (ii) the commencement of
any suit, action, arbitration or judicial proceeding by a third-party, such
party will, if a claim with respect thereto is to be made against any party
obligated to provide indemnification pursuant to Section 10.1 hereof, give such
Indemnifying Party written notice of such claim or the commencement of such
action or proceeding. Such Indemnifying Party shall have the right, at its
option, to compromise or defend, at its own expense and by its counsel, any such
matter involving the asserted liability of the party seeking such
indemnification subject to the consent of the Indemnitee which shall not be
unreasonably withheld, conditioned or delayed. Such notice, and the opportunity
to compromise or defend, shall be a condition precedent to any liability of the
Indemnifying Party under the indemnification agreement contained in said
Section 10.1. In the event that any Indemnifying Party shall undertake to
compromise or defend any such asserted liability, it shall promptly notify the
Indemnitee of its intention to do so, and the Indemnitee agrees to cooperate
fully with the Indemnifying Party and its counsel in the compromise of, or
defense against, any such asserted liability. In any event, the Indemnitee shall
have the right, at its own expense, to participate in the defense of such
asserted liability, provided that the Indemnifying Party shall make all final
decisions concerning the defense or compromise or settlement of such litigation
and the Indemnitee shall have the right to be separately represented by counsel
at the expense of the Indemnifying Party if there is a conflict of interest in
representation by a single counsel. Notwithstanding the foregoing, no compromise
or settlement of any claim, action, liability, etc. pursuant to this
Section 10.3 may be effected by the Indemnifying Party without Indemnitee’s
consent, which shall not be unreasonably withheld, conditioned or delayed,
unless (A) there is no finding or admission of any violation of legal
requirements or any violation of the right of any person or entity and no effect
on any other claims that may be made against the Indemnitee and (B) the sole
relief provided is monetary damages that are paid in full by the Indemnifying
Party.

27



--------------------------------------------------------------------------------



 



          10.4. Representation. Each of the parties hereto shall be entitled to
be represented at any action, arbitration or proceeding brought by the other
party against a third party under this Section 10 by its own counsel, at its own
expense, and shall fully cooperate with the other party in any such proceeding,
provided it is adequately reimbursed for its out-of-pocket costs and expenses,
excluding attorneys’ fees.
     11. Survival of Indemnification Obligations and Covenants. Except as
otherwise expressly set forth herein, all indemnifications, obligations,
agreements and covenants contained in this Agreement shall survive the Closing
Date and shall remain in full force and effect for a period of ten years
following the Closing Date, provided, however, that the obligations relating to
the representations and warranties (except to the extent related to indemnity
obligations for third party claims, with respect to which such representations
and warranties shall remain in full force and effect for the duration of such
indemnity obligations) shall remain in full force and effect for a period of
twelve (12) months following the Closing Date.
     12. Dispute Resolution.
          12.1. Negotiation. Any dispute, controversy or claim arising out of or
relating to this Agreement or the breach, termination, or invalidity hereof
shall be submitted for negotiation and settlement in the first instance to the
Chief Operating Officer of Synthon, or such person’s designee of equivalent or
superior position, and the Chief Operating Officer of JDS, or such person’s
designee of equivalent or superior position.
          12.2. Arbitration. If the parties are unable to settle a dispute,
controversy or claim hereunder pursuant to Section 12.1, the matter shall be
finally resolved by arbitration in accordance with the rules of American
Arbitration Association, except as modified by this Section 12.2. The number of
arbitrators shall be three (3), one (1) of whom is selected by JDS, one (1) of
whom is selected by Synthon and one (1) of whom is selected by Synthon and JDS
(or by the other two (2) arbitrators if the parties cannot agree). The
arbitration proceeding shall be conducted in the English language. The
arbitration proceeding shall be brought in the District of Columbia, unless the
parties agree in writing to conduct the arbitration in another location. The
arbitration decision shall be binding and not be appealable to any court in any
jurisdiction. The prevailing party may enter such decision in any court having
competent jurisdiction. Each party shall pay its own expenses of arbitration and
the expenses of the arbitrators shall be equally shared except that if, in the
opinion of the arbitrators, any claim by a party hereto or any defense or
objection thereto by the other party was unreasonable, the arbitrators may in
their discretion assess as part of the award any part of the arbitration
expenses of the other party (including reasonable attorneys’ fees) and expenses
of the arbitrators against the party raising such unreasonable claim, defense or
objection.
          12.3. Interim Relief. Any party may, without inconsistency with this
Agreement, apply to any court having jurisdiction hereof and seek injunctive
relief so as to maintain the status quo or to prevent irreparable harm as to any
matter as to which there is no adequate remedy at law until such time as the
arbitration award is rendered or the controversy is otherwise resolved.
     13. Termination.
          13.1. Termination. Either party shall have the right to terminate this
Agreement, effective upon written notice to the other party, if the Closing has
not occurred on or before December 31, 2005 and the terminating party is not
otherwise in material default hereunder.

28



--------------------------------------------------------------------------------



 



          13.2. Survival.
          (a) Provisions of the Agreement which recite by their terms that they
apply to a period of time beyond the Closing Date shall survive the Closing in
accordance with their terms.
          (b) In the event that this Agreement is terminated as a result of the
default of either party, the obligations of confidentiality shall survive and
continue to bind the parties, and in all other respects the rights and
obligations of the parties shall be determined in accordance with the provisions
of this Agreement.
     14. Specific Performance. Each party agrees that a breach of Section 8.1 or
Section 8.2 of this Agreement will cause irreparable injury to the other, and
that such other party shall be entitled, in addition to any other rights and
remedies it may have hereunder or at law or in equity, to seek an injunction or
similar equitable remedy or conservatory and interim measures enjoining and
restraining any such breach or threatened breach thereof.
     15. Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective assigns and successors in
interest. Without limiting the generality of the foregoing, subject only to
Section 3.5, the parties acknowledge that JDS shall have the right to assign all
of its right, title and interest hereunder to any third party.
     16. Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without giving effect to its
principles of conflicts of law.
     17. Notices. Any notice, request or other communication required or
permitted by this Agreement to be given by any party to the other shall be in
writing and either mailed by registered or certified mail, return receipt
requested, by express delivery service or by facsimile transmission, addressed
to such party as set forth below or to such other address as such party may
previously have designated by like written notice. Notice shall be deemed to
have been given upon receipt.

     
If to JDS:
  JDS Pharmaceuticals, LLC
 
  122 East 42nd Street, 41st Floor
 
  New York, New York 10168
 
  Facsimile No.: (212) 682-1946
 
   
With a copy to:
  Dornbush Schaeffer Strongin & Weinstein, LLP
 
  747 Third Avenue
 
  New York, NY 10017
 
  Attn: Herschel S. Weinstein, Esq.
 
  Facsimile No.: (212) 753-7673

29



--------------------------------------------------------------------------------



 



     
 
   
If to Synthon:
  Synthon Pharmaceuticals, Ltd.
 
  9000 Development Drive
 
  Research Triangle Park, NC 27709
 
  Attn: President & CEO
 
  Facsimile No.: (919) 493-6104
 
   
With a copy to:
  Hutchison+Mason
 
  3110 Edwards Mill Road, Suite 100
 
  Raleigh, North Carolina 27612
 
  Attn: Fred D. Hutchison, Esq.
 
  Facsimile No.: (919) 829-9696

     18. Miscellaneous.
          18.1. Entire Agreement. This Agreement, the Transition Services
Agreement and the Pledge and Security Agreement constitute the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior written or oral agreements or understandings concerning the subject matter
hereof or in conflict with their terms.
          18.2. Amendment and Modification. No modification or waiver of any of
the terms of this Agreement shall be deemed valid unless it is in writing and
signed by both parties. The failure of either party to insist upon the strict
performance of any term of this Agreement or the waiver by either party of any
breach under this Agreement shall not prevent the subsequent strict enforcement
of such term nor be deemed a waiver of any subsequent breach.
          18.3. Severability. Should any part or provision of this Agreement be
held unenforceable or in conflict with the applicable laws or regulations of any
applicable jurisdiction, the invalid or unenforceable part or provision shall,
provided that it does not go to the essence of this Agreement, be replaced with
a revision which accomplishes, to the extent possible, the original commercial
purpose of such part or provision in a valid and enforceable manner, and the
balance of this Agreement shall remain in full force and effect and binding upon
the parties hereto.
          18.4. Non-Disclosure. Prior to Closing, neither party shall publicly
disclose the subject matter or terms and conditions hereof without the prior
consent of the other, except to the extent of disclosures which either party may
be required to make by any applicable Laws or regulations. On and after Closing,
each party shall grant the other the opportunity to review, comment upon, and
approve any proposed press release describing the transactions contemplated
hereby prior to public release.
          18.5. Brokerage Indemnity. Each party represents to the other that no
brokerage or finders fee is due to any third party with respect to the
transactions contemplated hereby and hereby indemnifies the other against any
claim therefore arising with respect to such party.
          18.6. Execution; Facsimile Signatures. This Agreement may be executed
in counterparts, each of which will be considered an original and all of which
together will be considered one and the same instrument. Any counterpart may be
signed and transmitted by facsimile with the same force and effect as if such
counterpart was an ink-signed original.
[SIGNATURE PAGE FOLLOWS]

30



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            JDS PHARMACEUTICALS, LLC
      By:   /s/ Michael Satow         Name:   Michael Satow         Title:  
Chief Operating Officer     

            SYNTHON PHARMACEUTICALS, INC.
      By:   /s/ Peter van Straelen         Name:   Peter van Straelen        
Title:   President and Chief Operating Officer     

31